Exhibit 10.16 SEPARATION AGREEMENT This Separation Agreement (the “Agreement”) is made by and between Jonathan W. Berger (the “Executive”) and Great Lakes Dredge & Dock Corporation, a Delaware corporation (the “Company”), pursuant to the Amended and Restated Employment Agreement between the Executive and the Company dated May 8, 2014 (the “Employment Agreement”), to fully settle and resolve any and all issues and disputes arising out of the Executive’s employment with and separation from the Company.
